Case 2:18-cv-03208-PD Document 30 Filed 01/08/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

COMMONWEALTH OF PENNSYLVANIA, No. 2:18-cv-03208-PD
GOVERNOR TOM WOLF,

ATTORNEY GENERAL JOSH SHAPIRO,
and PENNSYLVANIA STATE POLICE,

Plaintiffs,

v.
DEFENSE DISTRIBUTED,
DEFCAD, GHOST GUNNER and
CODY WILSON,

Defendants.

 

ORDER
AND NOW, this day of , 2020 , itis hereby ORDERED
that the application of Charles (“Chad”) Flores, Esquire, to practice in this Court pursuant to Local
Rule of Civil Procedure 83.5.2(b) is

(J GRANTED,

O DENIED.

 

Judge Paul S. Diamond
Case 2:18-cv-03208-PD Document 30 Filed 01/08/20 Page 2 of 5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

COMMONWEALTH OF PENNSYLVANIA, No. 2:18-cv-03208-PD
GOVERNOR TOM WOLF,

ATTORNEY GENERAL JOSH SHAPIRO,
and PENNSYLVANIA STATE POLICE,

Plaintiffs,

¥v.
DEFENSE DISTRIBUTED,
DEFCAD, GHOST GUNNER and
CODY WILSON,

Defendants.

 

 

APPLICATION TO PRACTICE PURSUANT TO LOCAL RULE 83.5.2(b)

i Applicant's Statement

I, Charles (“Chad”) Flores, the undersigned, am an attorney who is not currently admitted
to either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply
for admission to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b), and am
submitting payment of the $40.00 admission fee.

I am currently admitted to practice in the following state jurisdiction:

 

Jurisdiction Admission Date Identification Number

 

| Texas 11/02/2007 24059759

 

 

 

 

 

I am currently admitted to practice in the following federal jurisdictions:

 

Jurisdiction - Admission Date Identification Number

 

Supreme Court of the United States 02/21/2012 N/A

 

 

 

 

 
Case 2:18-cv-03208-PD Document 30 Filed 01/08/20 Page 3 of 5

 

 

 

 

 

 

 

 

 

United States Court of Appeals for the 08/28/2018 N/A
Third Circuit

United States Court of Appeals for the 09/28/2017 N/A
Fourth Circuit

United States Court of Appeals for the 02/24/2010 N/A
Fifth Circuit

United States Court of Appeals for the 05/02/2017 N/A
Ninth Circuit

United States District Court for the 05/06/2010 N/A
Southern District of Texas

United States District Court for the 08/10/2016 N/A
Northern District of Texas

United States District Court for the 06/08/2015 N/A
Eastern District of Texas

 

 

 

1 am at present a member of the aforesaid bars in good standing, and that 1 will demean

myself as an attomey of this Court uprightly and according to law, and that I will support and

defend the Constitution of the United States. I am entering my appearance for Defense Distributed,

January 7, fe

APPLICANT’S FIRM NAME / ADDRESS / TELEPHONE NUMBER:

Defead, Ghost Gunner, and Cody Wilson.

Beck Redden LLP

Chad Flores

cflores@beckredden.com

1221 McKinney Street, Suite 4500

Houston, Texas 77010

(713) 951-3700

 

Sworn and subscribed before me this
day of January, 2020.

 

 

NotéryéPublig,

 

 

 

JESSICA CHRISTINE JACKSON
re WE é Notery Public, Stata of Texas

5 = Comm. Expires 12-11-2020
Notary ID 128230298

 
Case 2:18-cv-03208-PD Document 30 Filed 01/08/20 Page 4 of 5

II. Spensor’s Statement, Motion, and Certificate of Service

The undersigned member of the bar of the United States District Court for the Eastern
District of Pennsyivania hereby moves for the admission of to practice in said court pursuant to
Local Rule of Civil Procedure 83.5.2(b), and certify that 1 know (or after reasonable inquiry
believe) that the applicant is a member in good standing of the abovereferenced state and federal
courts and that the applicant's private and personal character is good. I certify that this application

form was on this date mailed, with postage prepaid, to all interested counsel.

Charles O. Beckley, II | Lf Ze. A eedh January 23,2006 | / 7,5 4
Zz ae

Sponsor’s Name Signature Admission Date | Identification Number

 

 

 

 

 

 

 

 

SPONSOR'S OFFICE ADDRESS AND TELEPHONE NUMBER:

Beckley & Madden LLC

Charles O. Beckley, II, Esquire

212 North Third Street, Suite 301

P. O. Box 11998

Harrisburg, Pennsylvania 17108-1998
(717) 233-7691

 

 

ai and subscribed before me this

ay of January, 2020. Commonwealth of Pennsylvania - Notary Seal
MICHELLE ANW MCGROARY - Notary Public
Coun

Dauphin County
My Commission Expires Oct 4, 2023
Commission Number 1358397

*

 

 

 

 

 

 
Case 2:18-cv-03208-PD Document 30 Filed 01/08/20 Page 5 of 5

CERTIFICATE OF SERVICE

I hereby certify that on this 8th day of January, 2020, a copy of the foregoing Application
to Practice Pursuant to Local Rule 83.5.2(b) of Charles Flores, Esquire, was served on all

Counsel of record via the Court’s CM/ECF system.

/s/ Charles O. Beckley, II
BECKLEY & MADDEN, LLC
212 North Third Street, Suite 301
P. O. Box 11998

Harrisburg, PA 17108-1998
(717) 233-7691 (Telephone)
(717) 233-3740 (Facsimile)
cbeckle a.net
